Citation Nr: 1414013	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to December 15, 2009, for an award of a 50 percent disability rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that increased the Veteran's disability rating for PTSD from 30 percent to 50 percent, effective December 15, 2009.  The Veteran timely appealed the assigned effective date in an October 2010 notice of disagreement and perfected a substantive appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  Service connection for PTSD was established in a March 2008 rating decision; that unappealed decision became final.

2.  The Veteran submitted a claim for an increased disability rating for his PTSD on April 27, 2009; that claim was denied in an October 2009 rating decision.

3.  The December 15, 2009, document is considered to be a notice of disagreement with the October 2009 rating decision and not a new claim for an increased disability rating.



CONCLUSION OF LAW

The criteria establishing an effective date of April 27, 2009, but no earlier, for the award of a 50 percent disability rating for the service-connected PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400(o), 20.201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim arises from an appeal of an award of 
a 50 percent disability rating following a grant of an increased disability rating for PTSD.  Courts have held that once service connection and/or an increased evaluation is granted the claim is substantiated, and additional notice is not required a s any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considers this decision to be fully favorable as to the Veteran's contentions on appeal regarding his earlier effective date claim.

Analysis

In this case, the Board notes that service connection for PTSD was established in a March 2008 rating decision, at which time a 30 percent disability rating was assigned, effective January 6, 2008-the date following discharge from service.  The Veteran was informed of that decision in a March 2008 letter.  Subsequent to the March 2008 letter, no notice of disagreement or any other evidence relevant to the Veteran's PTSD claim was received within the one year period following the March12, 2008, notification letter.  Accordingly, the unappealed March 2008 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

The Veteran submitted a statement, date stamped as received by the RO on April 27, 2009, which, in pertinent part, indicated that the Veteran wanted an "increase SC PTSD [sic] as symptoms are worse."  VA issued a VCAA notice letter in May 2009 respecting the Veteran's claim for an increased disability rating for his PTSD.  In an October 2009 rating decision, the RO denied an increased disability rating for the Veteran's PTSD.  The Veteran was notified of that decision in a November 2009 letter.

The Veteran then submitted a document, date stamped as received on December 15, 2009, which in pertinent part stated, "Please reopen with new and material evidence attached and grant . . . increased PTSD denied by SDRO on 11-06-09.  Please take it back to org [sic] date of claim, 4-27-09."

Eventually, the Veteran was awarded an increased 50 percent disability rating for his PTSD in an April 2010 rating decision, the subject of this appeal for an earlier effective date.  The Veteran's October 2010 notice of disagreement argues that the effective date for the PTSD award of 50 percent disabling should be the original date of filing, as his PTSD claim had been reopened within the appeal period (before final disallowance), and that VA Regulations supported the earliest effective date being based on the date of the original filing.

The RO indicated in a February 2012 Statement of the Case that it chose the December 15, 2009, date as the effective date because that was "the date we received your claim for increase."  

The Board finds that the effective date of the award of 50 percent disability rating for PTSD should be April 27, 2009, the date of the Veteran's initial claim for an increased disability rating.  The reasoning is as follows.

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2013).  No special wording is required, but the notice of disagreement must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.  

It is clear to the Board that the Veteran's December 15, 2009, statement was not a new claim for an increased disability rating, but rather a notice of disagreement with the October 2009 rating decision's denial of his increased disability rating claim.  The Veteran specifically references the rating decision in his December 15, 2009, statement, attached supporting evidence and asked for an increased evaluation back to the original date of filing, April 27, 2009.  Such clearly demonstrates to the Board that the Veteran was dissatisfied with the October 2009 rating decision.  Further, the document does not even need to be liberally construed in order to glean that sense of dissatisfaction.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Moreover, the Board notes that the attachment of new and material evidence in December 2009 additionally negates the October 2009 rating decision from becoming final, as receipt of such evidence raises VA's duty to readjudicate that increased evaluation claim.  See Buie, supra.  Thus, the Veteran's April 2009 claim for an increased disability rating could not have been final and, therefore, the December 2009 correspondence cannot act as a second increased disability rating claim for PTSD such that there are two active disability rating claims for PTSD at the same time.
The RO tacitly admits that the reason they picked the December 15, 2009, date is because that was the date they were construing as the claim for an increased disability rating being received.  The evidence demonstrates that such document is a notice of disagreement with the October 2009 denial of an increase disability rating for PTSD, which stemmed from the still active April 27, 2009, claim for an increase.  In this case, the Veteran correctly argues that the award of the 50 percent disability rating should be the date of his claim, April 27, 2009.  

An effective date prior to April 27, 2009, is not appropriate in this case as the March 2008 rating decision was final, as discussed above.  The earliest document regarding a claim for an increased disability rating for PTSD was received on April 27, 2009.

The Board, therefore, agrees with the Veteran in this case, and awards the 50 percent disability rating for his PTSD as of the date of his initial claim for an increased disability rating, April 27, 2009.  See 38 C.F.R. §§ 3.102, 3.151, 3.400(o).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Such an award is the full award of benefits sought on appeal, as specifically argued by the Veteran in his notice of disagreement and substantive appeal.


ORDER

An effective date of April 27, 2009, but no earlier, for an award of 50 percent disability rating for service-connected PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


